Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 11/7/22 have been entered. Claims 1, 10 and 22 have been amended. Claims 7-9,  13-20, and 27-29 have been cancelled. Claims 30-33 have been newly added. This leaves claims 1-6, 10-12, 21-26, and 30-33 currently active and pending.

Claim Interpretation
Claim 21 recite the limitation “generally approximately,” as these words are synonymous, it introduces redundancy into the claims that does not rise to the level of indefiniteness. For purposes of examination, ‘generally’ and ‘approximately’ will be considered to mean the same, and do not further modify each other.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-12, 21, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Jr. et al. (US 20180282201), hereafter ‘Hancock.’
Regarding claims 1, 2, 4-6, 10-12, 32, and 33, Hancock teaches a transparent glass substrate (Hancock  para 2, 55, 74) comprising a first surface with surface features (Hancock abs, fig 1B), where the surface features have an average height, as described by the surface roughness Ra, of about 10-500 nm (Hancock para 75) and an average maximum dimension (item 36B) (i.e. width), which may be considered an ‘average characteristic largest feature’ of 10 µm or less (Hancock para 74). As this height and width overlap with the claimed surface roughness Ra (feature height) and average maximum dimension (width), there would be embodiments of the prior art which would satisfy the claimed ratios of height:width. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the surface roughness (feature height) and average maximum dimension taught by Hancock overlaps with the instantly claimed surface roughness (feature height) and average maximum dimension and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05. 
Hancock teaches that the surface features are ‘generally approximately partial spheroid or ellipsoid voids,’ see figures 1B and 3B, where each of the features comprises adjacent peaks, a valley between peaks, and a width of feature as the distance to peak from peak (Hancock fig 1B, 3B, item 36b). As the values of Ra and average largest feature size overlap with those claimed, there would exist embodiments which meet the claimed relationship of the ratio of the average height to average width of the surface features = 2Ra divided by the average characteristic largest feature size.
Hancock teaches that the glass composition comprises 61-65 mol% SiO2, 7-15 mol% Al2O3, 0-12 mol% B2O3, 9-21 mol% Na2O, 0-4 mol% K2O, 0-7 mol% MgO, and 0-3 mol% CaO. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. Further, the surface of the glass article, including the textured portion, is under compressive stress (Hancock para 79).
Hancock teaches that the haze may be adjusted as desired, particularly 25% or less (Hancock para 77). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the haze taught by Hancock overlaps with the instantly claimed haze and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, given that Hancock teaches the glass composition, compressive stress, and surface features with overlapping shape and size ratio to the glass claimed, it would be expected to intrinsically react to the claimed testing in the claimed manner. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01
Regarding claim 3, Hancock teaches a textured glass substrate as above for claim 1. Hancock further teaches the glass composition is at least 60 mol% SiO-2 and that a mol% ratio of (Al2O3 + B2O3)/Σmodifiers is greater than 1, where the modifiers are alkali metal oxides (Hancock para 64). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.

Allowable Subject Matter
Claims 22-26, 30 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant persuasively argues and provides data throughout the instant specification that the ratio of the average height to average width being about 0.065 provides unexpectedly superior results with regards to scratching resistance. See, for example, Fig. 14 and paragraph 52 of the as-published specification.

Response to Arguments
Applicant's arguments filed 11/7/22 regarding the 35 USC 103 rejection of claims 1-6, 10-12, 21, 32, and 33 have been fully considered but they are not persuasive.
Applicant argues that the instant specification provides for unexpected and superior results over Hancock, specifically that a ratio in excess of 0.06 provides for superior reduction of light, repeated scratches, while a ratio of 0.24 provides for optimal blunt object scratch resistance.
The Examiner respectfully disagrees. While obviousness may be overcome with a showing of unexpected results, the claims must be commensurate in scope with the proffered data and, further, the burden is on Applicant to explain the data, and finally that Applicant should compare a sufficient number of tests both inside and outside the claimed range to illustrate criticality.
In the instant case, Applicant argues for the broadest claimed range of 0.065-0.24 as being unexpectedly able to achieve unexpected and superior results over the prior art, however the data provided in the specification does not appear to support this assertion.
There remain no values provided above/outside the claimed upper limit of 0.24. As such there is no comparative data to see the alleged superior and unexpected results for this alleged endpoint. Still further, Applicant’s specification states that the superior/critical inflection point for light scratching appears to be 0.08, however there is no data provided at this value to illustrate that this is indeed the case.
Claims 22-26 and 30-31 have been allowed for incorporating the prior allowed subject matter from previous claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/3/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781